DETAILED ACTION
	This Office Action is responsive to the Amendment received October 31, 2022 (“Amendment”) and the accompanying arguments and remarks (“Remarks”).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.
				    Prior Art
US2007/0217995 to Matsumura et al. (“MATSUMURA”) discloses a hydrogen producing apparatus where reducing gas is fed to the anode side and steam is fed to the cathode side (abstract, ¶¶ 8 and 64), similarly to the Applicant’s disclosed first and second streams (Specification ¶¶11-16). 
Ruiz-Morales et al., Symmetric and reversible solid oxide fuel cells, RSC Advances, 2011, 1, 1403-1414 (“RUIZ-MORALES”)
U.S. Patent No. 6,287,432 to Mazanec et al. (“MAZANEC”)
US2018/0019493 to Jakus et al. (“JAKUS”)
US2002/0081762 to Jacobson et al. (“JACOBSON”) discloses solid-state electrochemical devices are important for a variety of applications including energy generation, oxygen separation, hydrogen separation, coal gasification, and selective oxidation of hydrocarbons. These devices are typically based on electrochemical cells with ceramic electrodes and electrolytes and have two basic designs: tubular and planar. Tubular designs have traditionally been more easily implemented than planar designs, and thus have been proposed for commercial applications. However, tubular designs provide less power density than planar designs due to their inherently relatively long current path that results in substantial resistive power loss. Planar designs are theoretically more efficient than tubular designs, but are generally recognized as having significant safety and reliability issues due to the complexity of sealing and manifolding a planar stack. See ¶ 8.
US2010/0086824 to Homel et al. (“HOMEL”).
Response to Amendment
	Claim 1 has been amended to specify the electrolyte is mixed-conducting and the first and second electrode are both exposed to reducing environments during the entire time of operation.
	The Applicant states that support is provided for the amendment “throughout the specification.” Remarks at 6. No specific portion of the Specification is cited as support.
	 The Office notes support for the Amendment is provided by the Specification even though it does not expressly state that reducing environments are provided throughout operation. For example, the Applicant’s Specification states that embodiments of the disclosed invention include wherein the “second stream includes hydrogen” (¶15) and “the first stream further includes water or carbon dioxide” (¶16). One of ordinary skill in the art would recognize exposure to hydrogen containing gases such as methane, water, or carbon dioxide, to capable of provide reducing environment. With respect to the claimed mixed-conducting electrolyte, the Specification supports the amended claim language including at ¶¶10-12. 
Response to Arguments
	The Applicant contends that the Amendment overcomes the rejection because Mazanec allegedly does not disclose the claimed combination of features, including a method of producing hydrogen wherein both electrodes are exposed to reducing environment during the entire time of operation of the device. Remarks at 7.
	To support this argument, the Applicant contends that Mazanec col. 19 lines 18-26 and col. 21 lines 15-22 “teaches that one of the feed streams must contain at least 1% free oxygen.” Remarks at 7.
	The Office disputes this interpretation of Mazanec. From the specific portion of Mazanec cited by the Applicant, it is clear that contrary to the Applicant’s argument, at least 1% free oxygen is not required as the Applicant suggests. Instead, as stated in the same paragraph of Mazanec, the oxygen-containing gas can alternatively contain oxygen in other forms such as N2O, NO, NO2, SO2, SO3, steam, or CO2. This portion of Mazanec is duplicated below:	
	The oxygen-containing gas which is passed in contact with the solid membrane on the side facing the first zone can be air, pure oxygen, or any other gas containing at least 1% free oxygen. In another embodiment, the oxygen-containing gas contains oxygen in other forms such as N2O, NO, NO2, SO2, SO3, steam CO2, etc. Preferably, the oxygen-containing gas contains at least about 1% free oxygen (i.e., dioxygen), and more preferably the oxygen-containing gas is air.

	The Applicant’s Specification states that embodiments of the disclosed invention include wherein the “second stream includes hydrogen” (¶15) and “the first stream further includes water or carbon dioxide” (¶16).
	Mazanec discloses the feed gas for the first electrode may be methane, and the oxygen-containing gas fed to the second electrode may be steam and/or CO2 in order to produce syn-gas, similarly to the Applicant’s disclosed invention. Accordingly, upon further consideration the argument that Mazanec does not teach exposure of reducing environment to both electrodes during hydrogen generation is not persuasive because Mazanec teaches exposure of the same gases disclosed by the Applicant, to the same electrode disclosed by the Applicant.
	The Applicant’s argument that RUIZ-MORALES does not disclose, teach, or suggest a configuration where both electrodes are exposed to a reducing environment at the same time is not persuasive because RUIZ-MORALES was not relied upon to teach this claimed feature, and instead, was relied upon to teach symmetrical electrode materials that are suitable for use in reducing environments. Final Rejection at 6. Furthermore, the Applicant has amended claim 1 to remove the limitation that the first electrode and the second electrode “have the same element” and accordingly this issue is moot. New grounds of rejection are asserted below in view of the amended claim language.
	Lastly, the Applicant contends that Jakus does not disclose or suggest both electrodes are exposed to reducing conditions during the entire time of operation. Remarks at 9. This argument is acknowledged, however Jakus was not relied upon by the Final Rejection to teach this claimed feature, and instead was relied upon to teach planar SOFC configurations having a thin construction. Final Rejection at 9. Accordingly the argument does not address the rejections and is moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “wherein the electrolyte comprises doped ceria or wherein the electrolyte comprises lanthanum chromite or a conductive metal or combination thereof and a material selected from the group consisting of doped ceria, YSZ, LSGM, SSZ, and combinations thereof” rendering the claim indefinite because it is unclear what combination of materials is required, is optional, or is possible. Clarifying punctuation such as one or more semicolons at the appropriate place is recommended to clarify the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAZANEC.

	Regarding Claim 1, MAZANEC discloses a method of producing hydrogen (6:20-30; 7:11-23) comprising providing a device comprising a first electrode and a second electrode each in contact with an electrolyte and separated by the electrolyte (Fig. 2, Fig. 3; 7:11-23, streams are separated by a solid electrolyte), introducing a first stream comprising a fuel to the first electrode of the device (one stream may comprise methane or natural gas in an embodiment, 7:11-23), introducing a second stream comprising water to the second electrode of the device (7:11-23, one stream comprises steam), reducing the water in the second stream to hydrogen (7:11-23), and extracting hydrogen from the device (7:10-24, hydrogen gas is produced by the reduction of H2O and hydrogen gas is recovered).
	MAZANEC further discloses that during the entire time hydrogen generation operation, the anode is exposed to oxygen consuming gas such as methane (a reducing gas) and the cathode is exposed to oxygen containing gas such as CO2 and/or steam (16:16-35). These gases are also disclosed by the Applicant as those that are exposed to the first and second electrode. Specification ¶¶13-15.
	MAZANEC further discloses that the electrolyte membrane may be protected against reducing gas environments by providing surface layers that improve stability (16:47-62).
	Because during hydrogen generation of the electrochemical cell, reducing gases contact both the anode and cathode, MAZANEC meets the limitations “wherein the first electrode and the second electrode … are both exposed to reducing environments during operation of the device” as required by Claim 1. 
	MAZANEC discloses the electrolyte is mixed-conducting (abstract “an electron-conductive path between the first and second surfaces and an oxygen ion-conductive path between the first and second surfaces”; see also 13:19-28 multicomponent electrolyte membrane comprises electron and oxygen ion conductivity). 
	Regarding Claim 2, MAZANEC further discloses the method of claim 1, wherein the first stream does not come in contact with the hydrogen (7:11-23, streams are separated by a solid electrolyte).    
	Regarding Claim 3, MAZANEC further discloses the method of claim 1, wherein the first stream and the second stream are separated by an electrolyte in the device (7:11-23, streams are separated by a solid electrolyte).   
	Regarding Claim 4, MAZANEC further discloses the method of claim 1, wherein the electrolyte is oxide ion conducting and is solid state (abstract, mixed conducting including oxide ion conducting,  see also 7:11-23, oxygen ions are conducted across the electrolyte). 
	Regarding Claim 5, MAZANEC further discloses the method of claim 1, wherein the electrolyte comprises doped ceria or wherein the electrolyte comprises lanthanum chromite (11:55-65 teaches various lanthanum chromites may be the electron conductive electrolyte component) or a conductive metal (11:1-10 teaches various metals as the electronically conducting phase such as nickel or silver) or combination thereof and a material selected from the group consisting of doped ceria, YSZ (8:37-65 teaches the oxygen ion conducting component may be YSZ or doped ceria) and combinations thereof.  
	Regarding Claim 6, MAZANEC further discloses the method of claim 5, wherein the lanthanum chromite comprises undoped lanthanum chromite, strontium doped lanthanum chromite, iron doped lanthanum chromite, lanthanum calcium chromite, or combinations thereof  (11:55-65 including lanthanum strontium iron chromite); and wherein the conductive metal comprises Ni, Cu, Ag, Au, or combinations thereof (11:1-10 including Ni, Cu, Ag, and AuC).  
	Regarding Claim 7, MAZANEC further discloses the method of claim 4, wherein the electrolyte also conducts electrons and wherein the device comprises (abstract, mixed conducting electrolyte) no interconnect (Fig. 1 illustrates a device without an interconnect).  
	Regarding Claim 8, MAZANEC further discloses the method of claim 1, wherein the device is tubular (Fig. 1, Fig. 2).  
	Regarding Claim 9, MAZANEC further discloses the method of claim 1, wherein the fuel comprises a hydrocarbon (methane or natural gas as discussed above).  
	Regarding Claim 10, MAZANEC further discloses the method of claim 1, wherein the second stream comprises hydrogen (when the second stream is steam it comprises hydrogen).  
	Regarding Claim 11, MAZANEC further discloses the method of claim 1, wherein the first stream further comprises water or carbon dioxide (19:30-42 natural gas stream for syn-gas production typically comprises CO2 and may be mixed with steam).  
	Regarding Claim 18, MAZANEC further discloses the method of claim 1, wherein the device is operated at a temperature of no less than 500 °C (19:9-17 production of syngas at elevated temperatures up to 1400°C; 20:34-55, electrochemical processes conducted at elevated temperatures at least about 500°C up to 1100°C).  
	Regarding Claim 19, MAZANEC further discloses the method of claim 1, wherein the device comprises a first electrode and a second electrode separated by an electrolyte (Fig. 2, Fig. 3), wherein the first electrode or the second electrode comprises Ni or NiO (14:60-67 including nickel or nickel oxide) and a material selected from the group consisting of YSZ, CGO, SDC, SSZ, LSGM, and combinations thereof (15:34-48 including doped ceria, ysz and others).  
	Regarding Claim 21, MAZANEC further discloses the method of claim 1, wherein the first electrode comprises a catalyst (Fig. 11, catalyst 69).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over MAZANEC in view of JAKUS.

	Regarding Claim 13, MAZANEC is relied upon as above with respect to the method of claim 1. 
	MAZANEC does not disclose wherein the device is planar.  
	Planar and tubular solid oxide electrochemical devices are well known in the art. See for example JACOBSON ¶ 8.
	JAKUS discloses solid oxide electrochemical devices for hydrogen production comprising a planar design which enables a thin construction and a high degree of scalability. JAKUS at ¶15-16.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified MAZANEC to comprise a planar design because (1) planar solid oxide electrochemical devices are known in the art, and (2) such a design can enable thin construction with a high degree of scalability as taught expressly by JAKUS.
	Regarding Claim 14, MAZANEC and JAKUS are relied upon as above with respect to Claim 13.
	MAZANEC does not disclose the device is planar and comprises multiple repeat units separated by interconnects, wherein each repeat unit comprises two electrodes with an electrolyte between the electrodes.
	JAKUS discloses a planar electrochemical device suitable for hydrogen production the device comprises repeat units separated by interconnects, wherein each repeat unit comprises two electrodes with an electrolyte between the electrodes (Fig. 1-3).
	Before the effective filing date, it would have been further obvious to one of ordinary skill in the art to have modified MAZANEC to comprise repeat units separated by interconnects, wherein each repeat unit comprises two electrodes with an electrolyte between the electrodes. The motivation for doing so would have been to use a known construction providing multiple cell units for increasing hydrogen generation as taught expressly by JAKUS.
	Regarding Claim 15, MAZANEC and JAKUS are relied upon as above with respect to the method of Claim 14.
	MAZANEC does not disclose the claimed planar device wherein the electrodes comprise fluid channels or fluid dispersing components and the interconnects comprise no fluid dispersing element.
	JAKUS discloses a multilayer planar electrochemical device wherein the electrodes comprise fluid channels or fluid dispersing components Fig. 1, electrodes with channels 100 and 101) and the interconnects comprise no fluid dispersing element (Fig. 1-3, ¶16, ¶48, planar film interconnect without channels).
	Before the effective filing date of the claimed invention, it would have been further obvious to one of ordinary skill in the art to have modified MAZANEC to comprise fluid channels or fluid dispersing components and the interconnects comprise no fluid dispersing element. The motivation for doing so would have been to use a construction that enables thin scalable design as taught by JAKUS.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MAZANEC in view of  HOMEL.

	Regarding Claim 16, MAZANEC is relied upon as above with respect to the method of claim 1.
	MAZANEC is silent with respect to the method comprising introducing the first stream to a reformer before the first stream enters the device.  
	HOMEL discloses some hydrocarbons gaseous fuel sources may be fed to a pre-reformer prior to being fed to a solid oxide electrochemical device such as a solid oxide fuel cell or electrolyzer and the reformer may employ steam or autothermal reformation before the stream enters the solid oxide device. HOMEL at ¶103-104, Fig. 15-18.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified MAZANEC to comprise introducing the first stream to a reformer before the first stream enters the device in order to achieve the predictable result of pre-reforming a hydrocarbon before it enters the solid oxide device in order to facilitate the reactions therein as taught by HOMEL.
	Regarding Claim 17, MAZANEC and HOMEL are relied upon as above with respect to the method of claim 16 and while MAZANEC does not disclose a reformer that is a steam reformer or an autothermal reformer.  However, modifying MAZANEC in view of HOMEL results in the claimed invention because HOMEL teaches the reformer may comprise a steam or autothermal reformer. HOMEL at ¶103-104.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729